  8:19-cr-00028-BCB-MDN Doc # 203 Filed: 02/05/21 Page 1 of 1 - Page ID # 648




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:19-CR-28

        vs.
                                                                        ORDER
JOSHUA BRITT,

                       Defendant.


       This matter is before the Court on Defendant’s, Joshua Britt’s, Motion for Extension of

Time to Reply. Filing 202. Defendant seeks a right of reply and the ability to do so within thirty

days. Filing 202. Pursuant to Rule 5(d) of the Rules Governing Section 2255 Proceedings for the

United States District Courts, “[t]he moving party may file a reply to the respondent’s answer or

other pleading” and “[t]he judge must set the time to file.” Accordingly, the Court will grant

Defendant’s motion.

       IT IS ORDERED:

   1. Defendant’s Motion for Extension of Time to Reply (Filing 202) is granted;

   2. Defendant shall file a reply brief on or before March 8, 2021, and

   3. The Clerk of Court is directed to mail a copy of this Order to Defendant at the address of

       record for his current place of incarceration.


   Dated this 5th day of February, 2021.

                                                        BY THE COURT:


                                                        ___________________________
                                                        Brian C. Buescher
                                                        United States District Judge


                                                 1
